Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         13-AUG-2018
                                                         01:40 PM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        CHARLES A. RAPOZO, Respondent/Plaintiff-Appellee,

                                 vs.

            EDWARD SARITA, in his individual capacity,
                  Petitioner/Defendant-Appellant,

                                 and

         COUNTY OF KAUA#I, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 17-1-0136)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner/defendant-appellant

Edward Sarita’s, in his individual capacity, application for writ

of certiorari, filed on July 6, 2018, and the record,

          It is hereby ordered that the application for writ of

certiorari is rejected.

          DATED:   Honolulu, Hawai#i, August 13, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson